

115 HR 7065 IH: To amend the Internal Revenue Code of 1986 to establish a new phaseout of the credit for plug-in electric drive motor vehicles.
U.S. House of Representatives
2018-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7065IN THE HOUSE OF REPRESENTATIVESOctober 16, 2018Mrs. Black (for herself, Mr. Holding, and Mr. Bishop of Michigan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to establish a new phaseout of the credit for plug-in
			 electric drive motor vehicles.
	
		1.Phaseout of new qualified plug-in electric drive motor vehicle credit
 (a)In generalSection 30D(e) of the Internal Revenue Code of 1986 is amended— (1)in the heading, by striking Limitation on number of new qualified plug-in electric drive motor vehicles eligible for credit and inserting Phaseout of credit;
 (2)by striking paragraph (2) and inserting the following:  (2)Phaseout periodFor purposes of this subsection, the phaseout period is the period beginning with calendar year 2022.; and
 (3)by striking paragraph (4). (b)Effective dateThe amendments made by this section shall apply to vehicles sold after December 31, 2018.
			